This is an action in tort in which the plaintiff seeks damages for an alleged libel. The defendant publishes in the City of Rutland a daily newspaper called the Rutland Herald. In the issue of this paper dated Dec. 12, 1939, the following article, claimed to be libelous, appeared on the editorial page:
                         A LEGAL RACKET
      A Montpelier man and his wife have been awarded $12,800 in Federal Court for injuries sustained in an automobile accident in a car driven by their son, a New Hampshire minister. Suit was brought against the son.
      If the son carried public liability insurance, the cost of the verdict will be borne by some insurance company, whose funds come from other people who pay liability premiums, even as you and I. In other words, it is entirely possible that a reader of this comment, who has over a period of years paid premiums to an insurance company, may now enjoy the spectacle of some of his premium money being handed over from the company to the mother and father of the insured.
      We leave it to the imagination of our readers to guess who is paying the bill in this pleasant little family affair, and we urge them to bear it in mind when they write out a check for their next liability premium. After all, if they get tired of paying premiums, and getting nothing back, they can always take their old grandmother out for a ride and hope for the best. *Page 274
The plaintiff's complaint avers that she and her husband were the plaintiffs in the action referred to in this article and that their son was the defendant therein. It also alleges, in effect, that the article, considered as a whole including the headline, wrongfully and maliciously imputes to the plaintiff and to her husband an improper, corrupt and collusive scheme with their son for the purpose of obtaining money to which they were not rightfully and honestly entitled. Such imputations, if established, would be libelous, and in the absence of an adequate defense would support the plaintiff's action. 36 CJ Libel and Slander, Sec. 37, p. 1168; 33 Am Jur Libel and Slander, Sec. 50;Colby v. Reynolds, 6 Vt. 489, 494, 27 Am Dec 574.
The defendant answered pleading general denial and two other defenses. By leave of court the third plea was later struck out and to the second plea the plaintiff demurred. The cause comes to this Court before final judgment, under the provisions of P.L. 2072 upon the plaintiff's exceptions to the overruling of her demurrer.
The challenged plea admits the facts alleged by the complaint as to the ownership of the Rutland Herald and the publication therein on the date alleged of the article claimed to be libelous. It also avers that the action referred to in the article was brought to recover damages for personal injuries suffered by the plaintiff when the car driven by her son, in which she was riding, collided with a telephone pole, it being charged that the collision was due to the son's negligence; that during the trial her husband, who was the father of the defendant, was joined with her as a party plaintiff; that the jury rendered a verdict in favor of this plaintiff for the sum of $6800, and in favor of her husband for the sum of $6000; that the defendant son was insured by the Merchants Mutual Casualty Company against liability resulting from automobile accidents; that because of said verdicts the insurer was compelled to pay and did pay to the plaintiff and her husband the sum of $11000, and that said insurer's sole source of income from which to pay claims of this nature is the premiums paid to it by its policy holders.
The plea further avers that the subject matter of this action, the identity and relationship of the parties to each other and the size of the verdicts rendered therein were matters of importance, *Page 275 
concern and interest to all persons residing in the territory through which the defendant's newspaper circulates, and to the public generally; that the article in question was a true and accurate statement of the facts so far as it purported to state the facts, and that the balance of the article was fair and reasonable comment and criticism of a matter of public interest and importance; that the defendant, its agents, servants, and employees were not actuated by malice or an intention to injure the plaintiff, but only by a desire to call the attention of the public to a matter of great public interest and importance and to set forth its views, comments and criticisms in regard thereto.
The word "spectacle" which occurs in the published article may mean "a public display appealing, or intended to appeal, to the eye by its mass, proportions, color etc." Webster's New International Dictionary. According to the same authority the word "legal", which occurs in the head line, may mean "lawful" or it may only mean "of or pertaining to law". The word "racket" has several meanings. It may mean merely "a confused, clattering noise", but in recent times it has come to be used, also, with a more sinister significance. One definition given by Webster's latest edition is "a dodge or trick; a fraudulent scheme, game or the like; an imposture." It may mean engaging in an occupation to make money illegitimately. Bradley v. Connors, 7 N.Y.S.2d 294. It has been said, however, that the word is often oddly and innocently used to describe one's vocation or business or diversion, as, for instance, the football racket, the baseball racket, the comic strip racket, the hairdressing racket, the prize fight racket, without meaning or intending any opprobrious or defamatory reflection and that the general public not only knows this but is guilty of using the very same kind of language.Central Ariz. Lt. and Pr. Co. v. Akers, 45 Ariz. 526, 46 P.2d 126,132. In the same case it is further said that it is the connection in which the word "racket" is used that determines whether its meaning is innocent or defamatory.
In the present case the imputations which may be found in the use of the word "racket", the designation as a "spectacle" of the payment of the plaintiff's verdict from funds derived by the insurer from its policy holders, the reference to "this pleasant little family affair", and the suggestion to dissatisfied policy holders that they take their old grandmother out for a ride and hope for the *Page 276 
best, clearly render the article as a whole susceptible of a libellous interpretation. Is the language libellous per se?
The rule as to what constitutes a libel is somewhat broader than the corresponding rule with respect to slander. This publication to be libelous must tend to blacken the reputation of the plaintiff and expose her to public hatred, contempt or ridicule. 36 CJ 1143; 33 Am Jur Libel and Slander Sec. 3; Lyman
v. New England Newspaper Pub. Co., 286 Mass. 258, 190 N.E. 542, 92 A.L.R. 1124, 1126; Brown v. Elm City Lumber Co., 167 NC 9,82 S.E. 961, LRA 1915E 275, Ann Cas 1916E 631. A similar though somewhat more extended statement is found in Colby v. Reynolds, 6 Vt. 489,494, 27 Am Dec 574. This Court has recently said that in determining whether it has that tendency the meaning of the alleged libel is to be gathered from the whole publication. It is not to be construed in mitiori sensu, but the language is to be taken in its plain and natural meaning, and to be understood by courts and juries as other people would understand it, and according to the sense in which it appears to have been used and the ideas it is adapted to convey to those who read it. If such language is ambiguous and admits of more than one meaning, it is, when necessary to ascertain the meaning, for the jury to say what it means; but if the language is not ambiguous, and does not admit of more than one meaning, it is for the court to say what it means. Lancour v. Herald and Globe Assn., 111 Vt. 371, 379,17 A.2d 253, 132 A.L.R. 486, and cases cited.
While the details of the misconduct with which this plaintiff is charged do not appear from the publication, it seems clear that the article, considered as a whole, with the headline, is not ambiguous, and that it must be understood as charging her with prosecuting a dishonest and collusive action at law in an attempt to get money to which she was not lawfully entitled. There is nothing set forth in the article to which the headline "A Legal Racket" can refer except the litigation referred to in the first paragraph thereof. The "pleasant little family affair" in which the reader is to guess who pays the bill must refer to the same law action. In our opinion this phrase cannot be construed to refer to an honest action brought and prosecuted honestly to recover for injuries actually received in an automobile accident. This opinion is supported by other parts of the article to which we have referred and by the *Page 277 
article as a whole. We hold that the language of the publication is libellous per se.
One of the grounds upon which the demurrer is based is, in effect, that the portion of the publication which is admittedly comment, as distinguished from statement of facts, does not, it is contended, constitute fair comment and criticism of the judicial proceedings to which the publication refers, nor of the acts of the plaintiff as a litigant therein. Matters of public interest and concern are legitimate subjects of criticism, and everyone has a right to comment thereon as long as he does so fairly and with an honest purpose. Such comments or criticisms are not actionable however severe in their terms, unless they are made maliciously. 33 Am Jur Libel and Slander, Sec. 161;Washington Times Co. v. Bonner, 66 App D.C. 280, 86 F.2d 836, 110 A.L.R. 393, 401; Bearce v. Bass, 88 Me 521, 34 A 411, 412, 51 Am St Rep 446; Diener v. Star-Chronicle Pub. Co., 230 Mo 613,132 S.W. 1143, 33 LRANS 216, 220; Hoeppner v. Dunkirk Ptg. Co., 254 N.Y. 95,172 N.E. 139, 72 A.L.R. 913, 917.
That the proper administration of justice is a matter of vital public interest and concern is self evident. See 3 Restatement of Torts, Sec. 607 E. But such comment is not fair if it goes further than the occasion or the acts commented on warrant. 33 Am Jur Libel and Slander Sec. 162; Annot. Ann Cas 1917B 416. This limitation is included in the rule which is thus stated in the Restatement of Torts, Vol. 3 Sec. 606: "Criticism of so much of another's activities as are matters of public concern is privileged if the criticism, although defamatory (a) is upon, (i) a true or privileged statement of fact, or (ii) upon facts otherwise known or available to the recipient as a member of the public, and (b) represents the actual opinion of the critic, and (c) is not made solely for the purpose of causing harm to the other."
It is admitted that the publication here in question refers to the action in which the plaintiff herein was a plaintiff and her son was the defendant. The facts stated in the article and those asserted in the answer indicate no different situation in that action than that which exists in any successful automobile negligence action in which the defendant is insured against liability, except the fact of the kinship of the parties. Perhaps the amount of recovery was greater than that in the majority of such cases but so far as *Page 278 
appears the evidence may have shown proportionately greater injuries to the plaintiff. Perhaps some people would question the propriety of a suit by a mother against her son, even when the financial loss, if any, would fall upon a third party, but so far as appears there was nothing illegal or culpable about it and the plaintiff was entirely within her rights in bringing the action. It seems clear that the facts stated in the publication do not warrant comment reflecting upon the plaintiff personally and tending to blacken her reputation, and we find nothing in the record tending to show that such facts existed which were otherwise known or available to the readers of defendant's newspaper.
It is apparent that at least to the extent we have indicated the question of fair comment is one of law and not of fact, as contended by the defendant. It is unnecessary to consider the other grounds upon which the demurrer is predicated.
The defendant invokes the rule that a demurrer relates back through the whole record and attaches to the first substantial defect in the pleadings on either side and contends that the plaintiff's complaint should be dismissed because it fails to allege special damages which come within the rule requiring such damages to be pleaded and shown with respect to a publication that is not libelous per se. This contention is not applicable here since we hold the questioned article to be libelous per se.
Judgment reversed, demurrer sustained and cause remanded.